Oliver, Chief Judge:
This appeal for reappraisement has been limited to the merchandise described on the invoice as “Occumé Marine Plywood 18 mm, sanded two sides, Tropical, water- and boil-proof, Quality A/A.”
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the item in question, as hereinabove identified, is cost of production, as defined in section 402(f) of the Tariff Act of 1930, and that such statutory value therefor is the invoice unit price, net, packed, and I so hold.
The appeal for reappraisement, having been abandoned as to all other items of merchandise included on the invoice covered by the entry involved herein, is to that extent dismissed.
Judgment will be rendered accordingly.